department of the treasury internal_revenue_service south dearborn street chicago il date tax_year s ended person to contact id number employer_identification_number contact numbers fax number release date te_ge eo uil legend a name of organization b address of organization c c employer_identification_number form d date of incorporation date1 effective date date2 election date ---------------------------------- e local advocate’s office a b certified mail - return receipt requested dear --- this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective date we have enclosed a copy of our report of examination further explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer they explain appeal rights and the procedure for obtaining technical_advice both technical_advice and appeals procedures require a minimum of days remaining on the statute_of_limitations in order to take advantage of appeal rights or technical_advice procedures a taxpayer might be asked to execute a consent to extend the statute_of_limitations to permit appeals consideration or submission of a request for technical_advice that was the situation in this case and you consented to extend the statute_of_limitations in order to avail yourself of appeals consideration by submitting form 872a special consent to extend the time to assess tax for the organization however an additional consent was also requested for a related_taxpayer which was not provided since the additional consent was not provided your request for appeals consideration cannot be granted because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and your organization was incorporated in d and filed an election under i r c sec_953 to be treated as a united_states_corporation for purposes of imposing united_states tax the revocation of exempt status under sec_501 of the code results in the loss of the sec_953 election that was previously accepted by the internal_revenue_service on date your organization is now a controlled_foreign_corporation and is subject_to i r c sec_951 through for the tax related to controlled_foreign_corporations your company will be treated as a foreign_person and may be subject_to sec_4371 excise_tax united_states_shareholders of the foreign_corporation are liable for subpart_f inclusions for taxable years in which the sec_953 election is not in effect you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely martha sullivan director eo examinations
